DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 10, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minami et al. (US 2008/0041571 A1) in view of Mitchell et al. (US 2005/0155750) or  in the alternative Jorgensen et al. (Jorgensen, MacDonald. “Heat Exchanger Design: Changing Materials Provides New Opportunities.” Appliance design 57, no. 11 (November 1, 2009)).
Regarding claim 1 and 15, Minami discloses a heat exchanger, comprising: a tube (10) comprising a first aluminum alloy (aluminum tubes per paragraph 0082); and a plurality of fins (20) in thermally conductive contact with the exterior of said tube, said fins formed from a second aluminum alloy (aluminum fins per paragraphs 0017 and  0082) comprising a base alloy modified with 1.0 wt % zinc (Zinc may be contained within the alloy or added to the alloy by the flux in the brazing process per paragraph 0081, and fins with zinc concentrations of 0.8 to 1.8 mass percent or wt.% zinc are disclosed per paragraph 0067), said second aluminum alloy having an electrochemical solution potential at least 10 mV more negative than the electrochemical solution potential of said first aluminum alloy (the fins 20 may have zinc added to give cathodic protection to the tube per paragraph 0067 and a potential difference of more 
 While Minami does not explicitly disclose a specific value of 1% wt. zinc but rather a range that includes 1% zinc as a possibility (fins with zinc concentrations of 0.8 to 1.8 mass percent or wt.% zinc are disclosed per paragraph 0067, where Minami explicitly teaches a range that contains the claimed zinc percentage), It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Zinc wt. percentage from between 0.8 and 1.8% to be 1% degrees as applicant appears to have placed no criticality on the claimed range (see paragraph 0012 of the specification indicating the Zinc percentage can be between 0.1 and 10% for the electrochemical solution potential to be more negative than the tube alloy and the 1% value is only given as a non limiting example value in paragraph 0015-0016 of the specification) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Additionally Minami does not explicitly disclose that the base alloy of the fins is AA1100. 
Mitchell teaches the use of AA1100 as a conventional fin construction material for a heat exchanger (per paragraph 0019) and Jorgensen discloses (in Page 22-23 in the section under the heading “Corrosion protection” and in Figure 3) the use of AA1100 as a fin construction material (see figure 3. Where AA1100 is explicitly called out as an alloy for fin construction in combination with AA3003 tubes to provide corrosion protection for the tubes where the tubes are more noble than the fins as disclosed by Jorgensen).
It would have been obvious to one of ordinary skill in the art at the time of invention to have used AA1100 as the alloy for the fins as taught by Mitchell  or Jorgensen, doing so would provide a known fin construction material for a heat exchanger as taught by Mitchell (paragraphs 0019) and would provide a known aluminum alloy for fin construction when 
Regarding claim 10, Minami as modified meets the claim limitations of claim 1 above and Minami further discloses the second aluminum alloy has an electrochemical solution potential of at least 40 mV more negative than the electrochemical solution potential of the first aluminum alloy (a potential difference of more than 40mV can protect one alloy from corrosion and allow for the second to corrode first per paragraph 0062).

Claims 2, 3 and 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minami et al. (US 2008/0041571 A1) in view of Mitchell et al. (US 2005/0155750) or  in the alternative Jorgensen et al. (Jorgensen, MacDonald. “Heat Exchanger Design: Changing Materials Provides New Opportunities.” Appliance design 57, no. 11 (November 1, 2009)), and in further view of Kanada et al. (US Patent 4,410,036).
Regarding claims 2, 3, 14, 16 and 17, Minami as modified meets the claim limitations of claim 1 above, however Minami does not explicitly disclose that the first aluminum alloy has an electrochemical solution potential of -695 mV to -770 mV or has an electrochemical solution potential of -710 mV to -750 mV, or that the first aluminum alloy is AA3003 (an aluminum alloy 3xxx alloy is disclosed per paragraph 0082 of Minami, however AA3003 is not specifically disclosed).
Kanada teaches the use of AA 3003 as a conventional tube construction material for a heat exchanger  (per col. 1 line 15-31) and that AA 3003 has a potential of -710 mV (per the table at the bottom of column 6).
It would have been obvious to one of ordinary skill in the art at the time of invention to have used AA 3003 as the alloy for the tubes as taught by Kanada doing so would provide a .
Response to Arguments
Applicant’s arguments, see page 4-6, filed 3/22/2021, have been fully considered but they are not persuasive. Regarding the applicant’s remarks that claim 1 is patentable based on the applicant’s demonstration of unexpected beneficial results. The office respectfully disagrees and notes that the unexpected beneficial result of improves manufacturability /improved formability of the fins is simply an additional recognized property that was present but not recognized in the prior art of record, see MPEP 2145 II. As Minami taught all of the claim limitations for claim 1 (and the specific weight percentage of Zinc in the dependent claims as noted above) except for the specific aluminum alloy of AA1100 as noted in the rejection above, which was disclosed by Mitchell or in the alternative Jorgensen, as noted above, as suitable alloy for the use as fins for use with corrosion resistant tubes per paragraph 0018-0019 of Mitchell. Similarly Jorgensen discloses (in Page 22-23 in the section under the heading “Corrosion protection” and in Figure 3) the use of AA1100 as a fin construction material, see figure 3. Where AA1100 is explicitly called out as an alloy for fin construction in combination with AA3003 tubes to provide corrosion protection for the tubes where the tubes are more noble than the fins as disclosed by Jorgensen. The use of specific aluminum alloys suitable for the construction of fins which corrode before a tube/core as disclosed by Mitchell et al. or in the alternative Jorgensen substituted for the generic aluminum alloy of with zinc added which corrodes before the tube as disclosed by Minami would lead to the claimed invention as noted in the rejection of claim 1 above. The fact that the applicant has recognized another advantage, in the form of improved manufacturability of the fin alloy, which would flow from doing what the prior art suggests, in combining the generic alloy of Minami with the specific alloy of Mitchell or in the alternative Jorgensen which are both suitable for use as fins that corrode before tubes/cores, would not lead to patentability for an otherwise unpatentable invention.
Therefore claim 1 remains rejected in view of Minami et al. (US 2008/0041571 A1) in view of Mitchell et al. (US 2005/0155750) or in the alternative Jorgensen et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763